Citation Nr: 1222300	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  05-02 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a skin condition, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from March 1969 to November 1970, to include service in Vietnam from December 1969 to November 1970.

This case was remanded by the Board of Veterans' Appeals (Board) in November 2010 to the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO) for evaluations of the Veteran's peripheral neuropathy and skin condition. 

As a skin evaluation, with nexus opinion, was obtained in November 2011 and added to the claims files, there has been substantial compliance with the November 2010 remand instructions with respect to the issue of service connection for a skin condition.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

The Veteran and his wife testified at a personal hearing before the undersigned sitting at the RO in June 2009, and a transcript of the hearing is of record.

The issue of service connation for peripheral neuropathy, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for service connection for a skin condition, to include as due to exposure to herbicides, and he has otherwise been assisted in the development of his claim.

2.  The Veteran's statements that he currently has a skin condition due to service, to include exposure to herbicides, are not competent.

3.  The Veteran does not have a skin condition that is causally related to service, to include exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for a skin condition, to include as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in October 2003, prior to adjudication, that informed him of the requirements to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letter.  

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in an August 2009 letter on disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A skin evaluation with nexus opinion was obtained in November 2011.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his June 2009 travel board hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).

The Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the June 2009 travel board hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Acting Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  

Analysis of the Claim

The Veteran seeks service connection for a skin condition, to include as due to exposure to herbicides.  He has contended that this condition began soon after service and has bothered him ever since.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 
38 U.S.C.A. § 1116(f) (West 2002 and Supp. 2011). 

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 2).  The foregoing diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service. 38 C.F.R. § 3.309(e). 

A disease associated with exposure to herbicide agents listed in § 3.309 will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during service, provided that the disease listed shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

The Veteran had service in Vietnam and is therefore presumed to have been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records do not reveal any complaints or findings of a skin problem; his skin was noted to be normal on separation examination in November 1970.

As a general matter, the separation examination report was generated with a view towards ascertaining the Veteran's then-state of physical fitness; it is akin to a statement of diagnosis or treatment and is therefore of increased probative value, reflecting the Veteran's then state of physical fitness.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

VA treatment reports for 2004 and 2005 reveal a diagnosis in February 2004 of dermatitis of the distal cervical skin area, rule out tinea versicolor.  The Veteran complained in September 2004 of "knots" under his skin in the neck area since Vietnam, which itched.  Examination revealed a 0.9 millimeter (mm) rounded papule with scaliness in the distal cervical area and a separate 0.4 mm area, which were nontender with no erythema.  There were no rashes or bruises.  The Veteran complained in April 2005 of a 30 year history of pruritis of the upper back; pruritis was diagnosed.

The Veteran and his wife testified in support of his claim at his June 2009 travel board hearing.  The Veteran testified that he had skin problems within a couple of months of his release from service and that he had a doctor tell him that this was probably related to Agent Orange.

Lay statements were added to the file in February 2010.  According to J.S.C., who served with the Veteran in Vietnam, they were exposed to the spraying of Agent Orange.  The Veteran's wife also noted that he was sprayed with Agent Orange in service.  One of the Veteran's younger brothers noted the Veteran's skin problems.

A VA skin evaluation, which included review of the claims files, was conducted in November 2010.  The Veteran reported that his rash on the forehead and back of the neck started after he returned from Vietnam; he was given topical medication.  Physical examination showed dark pigmented areas across the back of the neck and lighter pigmented areas across the forehead.  The diagnosis was dermatitis.  After review of the claims files and examination of the Veteran, the examiner concluded that it was less likely as not (less than 50/50 probability) that the Veteran's current skin condition was related to service, to include exposure to herbicides, because the Veteran did not develop a rash in Vietnam and there is no medical record of treatment until 2000.

The above evidence reveals that there is no evidence of a skin problem in service.  In fact, the Veteran has testified that his skin condition was not manifested until a couple of months after service discharge.  Moreover, there is no post-service medical evidence of treatment until many years after service discharge.  Although the Veteran contends that his current skin condition is due to service exposure to herbicides, his dermatitis is not listed as a presumptive disorder in 38 C.F.R. § 3.309(e).  The November 2010 nexus opinion, which is based on a review of the claims files and an examination of the Veteran, is against the claim.  

While the hearing testimony and the lay statements on file have been taken into consideration in this case, and the Veteran is competent to report his subjective symptoms, the Board finds the testimony and lay statements that the Veteran's current skin condition is due to service, to include exposure to herbicides, not credible based on the above-noted evidence.  Consequently, service connection for a skin condition, to include as due to exposure to herbicides, is not warranted.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin condition, to include as due to exposure to herbicides, is denied.


REMAND

With respect to the claim for service connection for peripheral neuropathy, to include as due to exposure to herbicides, the Board notes that there is a notation in the November 2010 VA evaluation that a Nerve Conduction Study (NCS) was ordered on November 30, 2010 and was to be added to the claims files when available.  However, no subsequent NCS report is on file.

The Board would also note that although the November 2010 neurological evaluation provides a nexus opinion on the Veteran's peripheral neuropathy, this opinion does not specifically discuss whether the Veteran's peripheral neuropathy is causally related to service exposure to herbicides.

Consequently, additional development is needed prior to final adjudication of the issue of service connection for peripheral neuropathy, to include as due to exposure to herbicides.



Therefore, the case is REMANDED for the following actions:

1.  The AMC/RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his peripheral neuropathy since November 2010, which is the date of the most recent medical evidence on file.  After securing any appropriate consent from the Veteran, VA must obtain, and add to the claims folder, any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and request that he provide copies of the outstanding medical records.  All attempts to secure this evidence must be documented in the claims folder by the AMC/RO.  

2.  The AMC/RO will obtain a copy of the NCS report ordered by VA on November 30, 2010, which will be associated with the claims files.  If this report is unavailable, a written explanation must be added to the claims files explaining why it is not of record.

3.  After the above actions have been completed, the AMC/RO must arrange for the health care provider who examined the Veteran for peripheral neuropathy and provided an opinion in November 2010 to again review the claims files, to include any evidence added as a result of this remand, and provide further clarification on whether the Veteran has peripheral neuropathy that is causally related to service, to include whether it is related to his service exposure to herbicides.  If the examiner who provided the opinion in November 2010 is unavailable, the AMC/RO must obtain the requested opinion from another qualified health care provider after review of the claims files.  The following considerations will govern the opinion:

a. The claims files will be made available to and be reviewed by the reviewer, and the reviewer should confirm that such records were available for review.  Any treatment records contained in Virtual VA that are not currently in the claims files must be printed and associated with the paper claims files so they can be available for review.  

b. After review of the claims files, the reviewer must provide an opinion on whether there is a 50 percent or greater probability that any current peripheral neuropathy is causally related to service, to specifically include whether it is related to service exposure to herbicides.  The opinion must include a discussion of any NCS study added to the claims files as a result of this remand.  In all conclusions, the opinion must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, the reviewer should so state.  

c. If the reviewer responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

d. If it is determined that a current examination is needed in order to provide the requested opinion, an examination will be conducted and the Veteran must be notified prior to the examination of the consequences for failure to appear at the scheduled examination.

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

4.  After the above has been completed, the AMC/RO will review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Thereafter, the AMC/RO must readjudicate the issue of entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides, based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran must be provided a Supplemental Statement of the Case and must be afforded an appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


